Order entered November 4, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01387-CV

                     IN THE INTEREST OF E.A.E., MINOR CHILD

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-30016-2009

                                         ORDER
       We GRANT the court reporter’s October 30, 2013 request for extension of time to file

the reporter’s record and ORDER the record be filed no later than December 4, 2013.




                                                 /Kerry P. FitzGerald/
                                                 KERRY P. FITZGERALD
                                                 JUSTICE